


 
FIRST AMENDMENT TO PROMISSORY NOTE
Exhibit 10.2



Whereas, that certain promissory note dated October 24, 2006, in the original
principal amount of $1,700,000 (the “Note”) was executed by iSecureTrac Corp.
(“Maker”) in favor of Consolidated Investment Services, Inc.(“Payee”); and


Whereas, Maker and Payee now desire to amend the Note to modify the Maturity
Date (as defined in the Note);


NOW THEREFORE, for and in consideration of ten dollars and other good and
valuable consideration receipt of which is hereby acknowledged, it is hereby
agreed as follows:


1.  The “Maturity Date” as defined in the Note is hereby amended and restated as
follows:
 
“Maturity Date.” The earlier of (i) July 1, 2008 or (ii) the first date on which
Maker issues equity securities or arranges for additional indebtedness (other
than trade indebtedness incurred in the ordinary course of its business) in a
transaction or series of transactions which generates aggregate net proceeds to
the Maker of not less than $1,700,000.


2.  Except as amended hereby, the Note remains the same in all respects and
remains in full force and effect.


3. Payee hereby acknowledges and agrees that the additional $4.3 million
promissory note executed by Maker in favor of Payee on the date hereof shall not
result in an acceleration of the Maturity Date of the Note.


Signed this 12th day of December 2006.
 

 
MAKER:
     
ISECURETRAC CORP.,
 
a Delaware corporation
     
By:      /s/ Peter A. Michel                      
 
Name: Peter A. Michel                            
 
Its:      CEO                                                
 
Federal ID #: 87-0347787
     
PAYEE:
     
CONSOLIDATED INVESTMENT SERVICES, INC., a Nevada corporation
     
By:      /s/ Heather Kreager                     
 
Name: Heather Kreager                           
 
Its:      Vice President                               
 
Federal ID #: 88-0214301
   

 
 
 
 

--------------------------------------------------------------------------------

 